            Case 3:19-cv-00067-MEM Document 13 Filed 06/17/19 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KENNEDY,
                Plaintiff,
                                                               Case No. 19-00067-MEM-WIA
       v.


CASEY, et. al.,
                Defendants.
                                NOTICE
                                Motion to Recuse for Cause



       Plaintiff is Edward Thomas Kennedy, one of the people of Pennsylvania, and in this

court of record notices this court of record his motion for an order granting this Motion for

Recusal for Cause concerning the Judge assigned to administrate this case.

Date: June 17, 2019
                                               Respectfully submitted,
                                               /s/ Edward Thomas Kennedy        (seal)
                                               _______________________________
                                               EDWARD THOMAS KENNEDY
                                               800 Court St., Apt. 223
                                               Reading, PA 19601
                                               pillarofpeace2012@gmail.com
        Case 3:19-cv-00067-MEM Document 13 Filed 06/17/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of heretofore Plaintiff's Motion to Recuse
for Cause, and Notice, Memorandum and Order is served upon the court of record by ECF.


                                              /s/ Edward Thomas Kennedy        (seal)
                                              _______________________________
                                              EDWARD THOMAS KENNEDY




Date: June 17, 2019
